UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6970


BENJAMIN E. VANCE,

                    Petitioner - Appellant,

             v.

WARDEN FRANK B. BISHOP, JR.; ATTORNEY GENERAL OF THE STATE
OF MARYLAND,

                    Respondents - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Ellen L. Hollander, District Judge. (1:18-cv-00133-ELH)


Submitted: October 20, 2020                                   Decided: October 23, 2020


Before GREGORY, Chief Judge, DIAZ, Circuit Judge, and SHEDD, Senior Circuit Judge.


Dismissed and remanded by unpublished per curiam opinion.


Benjamin E. Vance, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Benjamin E. Vance seeks to appeal the district court’s order dismissing his 28

U.S.C. § 2254 petition. This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291, and certain interlocutory and collateral orders, 28 U.S.C. § 1292; Fed. R.

Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).

“Ordinarily, a district court order is not final until it has resolved all claims as to all parties.”

Porter v. Zook, 803 F.3d 694, 696 (4th Cir. 2015) (internal quotation marks omitted).

       Our review of the record reveals that the district court did not adjudicate all of the

claims raised in Vance’s § 2254 petition. Id. at 696-97. More specifically, although the

district court acknowledged Vance’s claim that the state prosecutor discriminated based on

gender in exercising peremptory challenges against prospective jurors, the district court

failed to assess and resolve that claim. We therefore conclude that the order Vance seeks

to appeal is neither a final order nor an appealable interlocutory or collateral order.

Accordingly, we dismiss the appeal for lack of jurisdiction and remand to the district court

for consideration of the unresolved claim. Id. at 699.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                DISMISSED AND REMANDED




                                                 2